UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1422


DINH TRAN,

                Plaintiff – Appellant,

          v.

COTY INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:10-cv-00431-H)


Submitted:   July 25, 2012                 Decided:   August 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dinh Tran, Appellant Pro Se.     Kevin Scott Joyner, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dinh Tran appeals the district court’s order denying

his motions for reconsideration of the denial of his complaint

alleging discrimination and retaliation.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.              Tran v. Coty, Inc.,

No. 5:10-cv-00431-H (E.D.N.C. Mar. 13, 2012).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2